PER CURIAM:
In these consolidated appeals, several landowners appeal the district court’s judgments and fair-market-value findings in the government’s condemnation claims for land used to expand Everglades National Park. After review and with the benefit of oral argument, we conclude that the district court properly rejected the Land Commission’s application of a 5% annual appreciation in the value of the recreational parcels. We also conclude that the district court properly rejected the Land Commission’s “summation approach” to valuing the parcel at issue in Appeal No. 10-15422. Finally, we conclude that the district court did not abuse its discretion by enforcing its pretrial order and refusing to extend the discovery deadline or to continue the trial before the Land Commission. Accordingly, we affirm the judgments of the district court and its September 22, 2010 orders, which adopted the thorough and well reasoned report and recommendation of the magistrate judge.
AFFIRMED.